        Case 1:19-mj-00328-JMC Document 7 Filed 01/25/19 Page 1 of 20


                       U.S. District Court
                District of Maryland (Baltimore)
 CRIMINAL DOCKET FOR CASE #: 1:19−mj−00328−JMC All Defendants

Case title: USA v. Johnson                                        Date Filed: 01/25/2019
Other court case number:        18−cr−00388 US District
                                Court for the District of
                                Columbia

Assigned to: Magistrate Judge J. Mark Coulson

Defendant (1)
Charese Johnson

Pending Counts                                              Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                           Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                  Disposition
None



Plaintiff
USA                                             represented by Peter J Martinez
                                                               Office of the United States Attorney
                                                               36 S Charles St
                                                               Baltimore, MD 21230
                                                               14102094800
                                                               Fax: 14109620717
                                                               Email: peter.martinez@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Assistant US Attorney
Email All Attorneys
Email All Attorneys and Additional Recipients
                                                                                                      1
      Case 1:19-mj-00328-JMC Document 7 Filed 01/25/19 Page 2 of 20



Date Filed   # Page Docket Text
01/25/2019   1    3 Rule 5(c)(3) Documents Received as to Charese Johnson (sd3s, Deputy Clerk)
                    (Entered: 01/28/2019)
01/25/2019   2       Initial Appearance in Rule 5(c)(3) Proceedings as to Charese Johnson held on
                     1/25/2019 before Magistrate Judge J. Mark Coulson.(FTR 7B−Downs.) (sd3s,
                     Deputy Clerk) (Entered: 01/28/2019)
01/25/2019   3   16 CJA 23 Financial Affidavit by Charese Johnson (sd3s, Deputy Clerk) (Entered:
                    01/28/2019)
01/25/2019   4   17 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Charese
                    Johnson. Signed by Magistrate Judge J. Mark Coulson on 1/25/2019. (sd3s,
                    Deputy Clerk) (Entered: 01/28/2019)
01/25/2019   5   18 WAIVER of Rule 5(c)(3) Hearing by Charese Johnson(sd3s, Deputy Clerk)
                    (Entered: 01/28/2019)
01/25/2019   6   19 ORDER Setting Conditions of Release as to Charese Johnson. Signed by
                    Magistrate Judge J. Mark Coulson on 1/25/2019. (sd3s, Deputy Clerk) (Entered:
                    01/28/2019)




                                                                                                    2
Case 1:19-mj-00328-JMC Document 7
                                1 Filed 01/25/19 Page 3
                                                      1 of 20
                                                           13




                                                                3
Case 1:19-mj-00328-JMC Document 7
                                1 Filed 01/25/19 Page 4
                                                      2 of 20
                                                           13




                                                                4
Case 1:19-mj-00328-JMC Document 7
                                1 Filed 01/25/19 Page 5
                                                      3 of 20
                                                           13




                                                                5
Case 1:19-mj-00328-JMC Document 7
                                1 Filed 01/25/19 Page 6
                                                      4 of 20
                                                           13




                                                                6
Case 1:19-mj-00328-JMC Document 7
                                1 Filed 01/25/19 Page 7
                                                      5 of 20
                                                           13




                                                                7
Case 1:19-mj-00328-JMC Document 7
                                1 Filed 01/25/19 Page 8
                                                      6 of 20
                                                           13




                                                                8
Case 1:19-mj-00328-JMC Document 7
                                1 Filed 01/25/19 Page 9
                                                      7 of 20
                                                           13




                                                                9
Case
Case1:19-mj-00328-JMC
     1:19-mj-00328-JMC Document
                       Document71 Filed
                                  Filed01/25/19
                                        01/25/19 Page
                                                 Page10
                                                      8 of
                                                         of13
                                                            20




                                                                 10
Case
Case1:19-mj-00328-JMC
     1:19-mj-00328-JMC Document
                       Document71 Filed
                                  Filed01/25/19
                                        01/25/19 Page
                                                 Page11
                                                      9 of
                                                         of13
                                                            20




                                                                 11
Case 1:19-mj-00328-JMC Document 7
                                1 Filed 01/25/19 Page 12
                                                      10 of 20
                                                            13




                                                                 12
Case 1:19-mj-00328-JMC Document 7
                                1 Filed 01/25/19 Page 13
                                                      11 of 20
                                                            13




                                                                 13
Case 1:19-mj-00328-JMC Document 7
                                1 Filed 01/25/19 Page 14
                                                      12 of 20
                                                            13




                                                                 14
Case 1:19-mj-00328-JMC Document 7
                                1 Filed 01/25/19 Page 15
                                                      13 of 20
                                                            13




                                                                 15
Case
 Case1:19-mj-00328-JMC
      1:19-mj-00328-JMC Document
                         Document74 Filed
                                     Filed01/25/19
                                           01/25/19 Page
                                                     Page16
                                                          1 of 1
                                                               20




                                                                    17
Case
 Case1:19-mj-00328-JMC
      1:19-mj-00328-JMC Document
                         Document75 Filed
                                     Filed01/25/19
                                           01/25/19 Page
                                                     Page17
                                                          1 of 1
                                                               20




                                                                    18
Case
 Case1:19-mj-00328-JMC
      1:19-mj-00328-JMC Document
                         Document76 Filed
                                     Filed01/25/19
                                           01/25/19 Page
                                                     Page18
                                                          1 of 3
                                                               20




                                                                    19
Case
 Case1:19-mj-00328-JMC
      1:19-mj-00328-JMC Document
                         Document76 Filed
                                     Filed01/25/19
                                           01/25/19 Page
                                                     Page19
                                                          2 of 3
                                                               20




                                                                    20
Case
 Case1:19-mj-00328-JMC
      1:19-mj-00328-JMC Document
                         Document76 Filed
                                     Filed01/25/19
                                           01/25/19 Page
                                                     Page20
                                                          3 of 3
                                                               20




                                                                    21
